 


110 HR 5903 IH: To redesignate the Federal building and United States Courthouse located at 200 East Wall Street in Midland, Texas, as the 
U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5903 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2008 
Mr. Conaway (for himself, Mr. Brady of Texas, Mr. Hinojosa, Mr. Marchant, Mr. Smith of Texas, Mr. Carter, Mr. Culberson, Mr. Hall of Texas, Ms. Granger, Mr. Burgess, Mr. Gohmert, Mr. Neugebauer, Mr. Hensarling, Mr. Tom Davis of Virginia, Mr. Forbes, Mr. Sam Johnson of Texas, Mr. Bonner, Mr. Barrett of South Carolina, Mr. Thornberry, Mr. Hoekstra, Mr. Westmoreland, Mr. Barton of Texas, Mrs. Musgrave, Mr. Kline of Minnesota, Mr. Boustany, and Mr. McCaul of Texas) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To redesignate the Federal building and United States Courthouse located at 200 East Wall Street in Midland, Texas, as the George H. W. Bush and George W. Bush United States Courthouse and George Mahon Federal Building. 
 
 
1.RedesignationThe Federal building and United States Courthouse located at 200 East Wall Street in Midland, Texas, known as the George Mahon Federal Building, shall be known and designated as the George H. W. Bush and George W. Bush United States Courthouse and George Mahon Federal Building. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States Courthouse referred to in section 1 shall be deemed to be a reference to the George H. W. Bush and George W. Bush United States Courthouse and George Mahon Federal Building.  
 
